Citation Nr: 0912691	
Decision Date: 04/06/09    Archive Date: 04/15/09

DOCKET NO.  06-33 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to a compensable rating for the residuals of a 
fracture of the right fifth metacarpal with impairment of the 
right fifth finger.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1974 to June 
1975.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.

In February 2009, the Veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that proceeding is of record.


FINDING OF FACT

The residuals of a fracture of the right fifth metacarpal 
with impairment of the right fifth finger are manifested by 
limitation of motion.


CONCLUSION OF LAW

The criteria for a compensable rating for the residuals of 
the fracture of the right fifth metacarpal with impairment of 
the right fifth finger have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5227 
(2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the Court has held that the plain 
language of 38 U.S.C.A. § 5103(a) requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n 
making the determinations under [section 7261(a)], the Court 
shall...take due account of the rule of prejudicial error')."

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The Court has recently provided guidance with respect to the 
notice that is necessary in increased rating claims.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Adequate 
VCAA notice in an increased rating claim must inform the 
claimant that he must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
and that, if an increase in disability is found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes.  If the claimant is rated under a Diagnostic Code that 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability, the notice letter must provide at least 
general notice of that requirement.  The notice letter must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation.

The record reflects that the RO sent the Veteran a letter in 
March 2006 informing him that he must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on his employment and daily life.  
It also informed him to submit any pertinent evidence in his 
possession and provided appropriate notice with respect to 
the effective-date element of the claim.  It included 
information on how VA determines the disability rating by use 
of the rating schedule and provided examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain), to include treatment records, 
Social Security determinations, statements from employers 
concerning the impact of the disability on the Veteran's 
employment, and statements from persons concerning their 
observations of how the disability has affected the Veteran.  
It also informed the Veteran of the assistance that VA would 
provide to obtain evidence on his behalf.

This is a case in which a noticeable worsening or increase in 
severity of the disability would not necessarily establish 
the Veteran's entitlement to an increased rating.  However, 
the Veteran was provided the specific criteria for rating the 
disability in the Statement of the Case and an August 2008 
letter.  

Although adequate notice was not provided until after the 
initial adjudication of the claim, the Board finds that there 
is no prejudice to the Veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  In this regard, the Board notes that 
following the provision of the required notice and the 
receipt of all pertinent evidence, the originating agency 
readjudicated the claim in January 2009.  There is no 
indication or reason to believe that the ultimate decision of 
the originating agency on the merits of the claim would have 
been different had complete VCAA notice been provided at an 
earlier time.

The record reflects that service treatment records and all 
available post-service medical evidence identified by the 
Veteran have been obtained.  In addition, the Veteran has 
been afforded appropriate VA examinations.  Neither the 
Veteran nor his representative has identified any other 
outstanding evidence that could be obtained to substantiate 
the claim.  The Board is also unaware of any such evidence.  
Therefore, the Board is also satisfied that the originating 
agency has complied with the duty to assist requirements of 
the VCAA and the pertinent implementing regulation.

In sum, the Board is satisfied that any procedural errors in 
the originating agency's development and consideration of the 
claim were insignificant and non-prejudicial to the Veteran.

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2008).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.   38 C.F.R. § 4.7 (2008).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2008) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the Veteran's service-connected disability.  The Board has 
found nothing in the historical record which would lead to 
the conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to the disability.  In this 
regard the Board notes that where entitlement to service 
connection has already been established and an increase in 
the disability is at issue, the present level of disability 
is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).

The residuals of the fracture of the Veteran's right fifth 
metacarpal with impairment of the right fifth finger 
currently are evaluated as noncompensable under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5227.  This code provides that a 
noncompensable rating is warranted for favorable or 
unfavorable ankylosis of the little finger.  Accordingly, a 
compensable rating is not warranted under Diagnostic Code 
5227.

A note to Diagnostic Code 5227 provides that consideration 
should be given to whether evaluation as amputation is 
warranted and whether an additional evaluation is warranted 
for resulting limitation of motion of other digits or 
interference with overall function of the hand.  Amputation 
of the little finger warrants a 10 percent rating without 
metacarpal resection at the proximal interphalangeal (PIP) 
joint, or proximal thereto, and a 20 percent rating with 
metacarpal resection and more than one half of the bone lost.  
38 C.F.R. § 4.71a, Diagnostic Code 5156 (2008).

Here, the medical evidence of record establishes that a 
compensable rating is not warranted based on amputation.  The 
Veteran's right fifth finger has not been amputated, and the 
functional impairment of that finger is not comparable to 
that of an amputation.  Although there was no range of motion 
of the PIP joint on VA examination in February 2005, range of 
motion of the metacarpophalangeal joint was normal and there 
was range of motion, although limited, of both the PIP and 
metacarpophalangeal joints on VA examination in September 
2008.

The medical evidence of record also establishes that a 
compensable rating is not warranted based on limitation of 
motion of other digits or interference with overall function 
of the hand.  The September 2008 VA examination report 
reflects that range of motion of the thumb and remaining 
digits of the Veteran's right hand was normal and that he was 
able to touch his thumb to his fingers.  Moreover, although 
both VA examination reports note that the Veteran is unable 
to use his fifth finger to grip, he told the February 2005 VA 
examiner and testified in February 2009 that he is able to 
compensate for that impairment by using his thumb and other 
digits.

The Board has considered whether there is any other schedular 
basis to assign a compensable rating during the period in 
question but has concluded that there is none.  In this 
regard, the Board notes that although 38 C.F.R. § 4.71a, 
Diagnostic Code 5230 (2008), applies to limitation of motion 
of the little finger, it also provides a single 
noncompensable rating for such disability.  The Board 
acknowledges the Veteran's testimony and the lay statements 
from his friends and family which attest to the pain and lack 
of function of his finger, especially in cold and wet 
weather.  At the hearing before the undersigned, the Veteran 
stated that he experiences pain and stiffness in the finger 
when it is cold or if he bumps it the wrong way.  He denied 
experiencing continuous pain in the finger and also stated 
that it was not tender to the touch.  Therefore, the Board 
has also concluded that the impairment is not sufficient to 
warrant a 10 percent rating by analogy under 38 C.F.R. 
§ 4.118, Diagnostic Code 7804 (2008), which authorizes a 10 
percent rating for scars that are painful on examination.  

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question have the 
residuals of the fracture of the Veteran's right fifth 
metacarpal with impairment of the right fifth finger 
warranted a compensable rating.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 
(1999).

Finally, the Board has considered whether the Veteran's claim 
should be referred for extra-schedular consideration under 38 
C.F.R. § 3.321(b)(1).  The record reflects that the Veteran 
has not required frequent hospitalization for the disability 
of his right fifth finger.  In addition, there is no 
indication in the record that the average industrial 
impairment from the disability would be to a compensable 
degree at any time during the period of the claim.  Although 
the Veteran testified in February 2009 and told both VA 
examiners that he is unable to use his finger to grip objects 
at work, he also stated that he compensates for such 
disability through use of his thumb and remaining digits.  
Therefore, the Board has determined that referral of the 
claim for extra-schedular consideration is not warranted.


ORDER

Entitlement to a compensable rating for the residuals of a 
fracture of the right fifth metacarpal with impairment of the 
right fifth finger is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


